UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7771



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DRAKO OLANDIS SULLIVAN,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-01-898; CA-03-2200-6)


Submitted: February 12, 2004              Decided:   February 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Drako Olandis Sullivan, Appellant Pro Se. Isaac Louis Johnson,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Draco Olandis Sullivan seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2255 (2000).   The order is appealable only if a circuit justice

or judge issues a certificate of appealability.        28 U.S.C. §

2253(c)(1) (2000).   A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

           We have independently reviewed the record and conclude

that Sullivan has not made the requisite showing.   Accordingly, we

deny a certificate of appealability and dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




                               - 2 -